Citation Nr: 0719348	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-18 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs Regional Office (RO) in No. Little Rock, 
Arkansas, where the RO determined that new and material 
evidence had been submitted and denied the veteran's service 
connection claim for a low back disability.  

The instant decision grants the veteran's request to reopen 
his claim.  However, the underlying issue of service 
connection for his low back disability will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in September 26, 2001, the RO denied 
the veteran's service connection claim for a low back 
disability.  There was no appeal of this decision by the 
veteran.

2.  Since the September 2001 rating action, evidence has been 
submitted reflecting a low back disability with a diagnosis 
of lumbar spondylosis with degenerative changes.  This 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The September 2001 RO decision, which denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).


2.  New and material evidence has been received since the 
September 2001 rating decision, and the claim of entitlement 
to service connection for a low back disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2006), and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2006), eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim of 
service connection for a low back disability and a decision 
at this point poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The RO initially denied service connection for a low back 
disability in a September 2001 rating decision.  The evidence 
before the RO at that time included SMRs, VA treatment 
records and private treatment records.  

In the September 2001 decision, the RO denied the claim 
because while the veteran injured his back in service, the 
evidence did not contain evidence of clinical findings of a 
low back disability in service or post service.  

The claims file contains a copy of a verification that the 
September 2001 rating decision was provided to the veteran 
with appropriate appellate rights.  Thus, the unappealed 
September 2001 decision is final.  38 U.S.C. § 7105(c); 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

By regulation, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Pertinent evidence received since the September 2001 rating 
decision includes VA treatment records with a September 2003 
diagnosis of lumbar degenerative joint disease and lumbar 
spondylosis.  

The Board finds that this evidence is new and material as 
there was no previous diagnosis of a low back disability in 
the record.  As the evidence bears directly on matters not 
previously of record and raises a reasonable possibility of 
substantiating his claim for service connection, the 
veteran's claim for service connection for a low back 
disability is reopened.


ORDER

The claim of entitlement to service connection for a low back 
disability is reopened, and to this extent the appeal is 
allowed.




REMAND

At his March 1, 2006 hearing, the veteran testified that he 
sought treatment for his back as early as 1971 at VA in 
Little Rock.  (Tr. 4)  It is not clear from the claims file 
that all of the veteran's post-service VA medical records 
have been obtained and included in the file.

In addition, treatment records indicate a September 2003 
diagnosis of lumbar degenerative joint disease and lumbar 
spondylosis.  However, the veteran has not been afforded a VA 
examination to determine whether there is a nexus between his 
current disability and active service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA Little Rock 
treatment records related to the 
veteran subsequent to his discharge in 
May 1970.  The request for records and 
the response should be clearly 
documented in the claims file.

2.  Schedule the veteran for a VA 
examination to determine the extent and 
etiology of any low back disability.  The 
claims folder should be reviewed prior to 
the examination, and the examiner should 
indicate in the report that this has been 
done.  All required tests and studies 
should be completed as appropriate, 
including X-rays, range of motion, and 
orthopedic/neurological evaluations.  

For each low back disability identified, 
the examiner should indicate whether it 
is as least as likely as not (i.e., is 
there at least a 50 percent probability) 
related to the veteran's active service, 
including his in-service low back injury.  
A complete rationale for any opinion 
expressed should be offered.

3.  Following the above-requested 
development, the RO should re-adjudicate 
this claim taking into consideration the 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


